954 F.2d 720
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ruth E. GARDNER, Plaintiff-Appellant,andRodney D. Gardner, Individually and as Custodian for thechildren of Ruth M. Gardner, Deceased;  Rmg and Associates,Incorporated, by Rodney D. Gardner, President;  Vance D.Israel;  Denise Israel;  Shirley Avin, Plaintiffs,v.CITY OF BALTIMORE MAYOR AND CITY COUNCIL;  Larry Reich,Individually and as Director of Planning;  Alfred E. Barry,III, Individually and as Chief of Current Planning;  StanleyS. Fine, Individually and in his former official capacity asa member of the Planning Commission of Baltimore City;George G. Balog, Individually and as Director;  Benjamin L.Brown, Individually and as City Solicitor;  Ambrose T.Hartman, Individually and as a Deputy City Solicitor;  W.Hayes Brown, III, Individually and as Assistant CitySolicitor;  Mark A. Faber, Individually and as Solicitor;Frank C. Derr, Individually and as Solicitor;  Ortho M.Thompson, Individually and as Solicitor, Defendants-Appellees,andPlanning Commission of Baltimore City;  Department of Law, Defendants.
No. 91-1815.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 12, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   William M. Nickerson, District Judge.  (CA-88-843-WN)
Ruth E. Gardner, appellant pro se.
Herbert Better, Cyril Vincent Smith, Zuckerman, Spaeder, Goldstein, Taylor & Better, Baltimore, Md., Donna Leah Jacobs, Semmes, Bowen & Semmes, Baltimore, Md., Neal Mullan Brown, Miles & Stockbridge, Towson, Md., Joanne L. Suder, Baltimore, Md., John H. Morris, Jr., Neal Cormac Baroody, Venable, Baetjer & Howard, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant Ruth E. Gardner appeals from the district court's denial of her post-judgment motion to intervene under Fed.R.Civ.P. 24(a).   Rule 24(a) conditions the right to intervene upon a showing that the intervenor's interests are not adequately represented by existing parties.   Appellant has not made such a showing.   Accordingly, the district court's denial of intervention is affirmed.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.